Citation Nr: 1637396	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  14-23 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for recurrent Methicillin-resistant Staphylococcus aureus (MRSA) infection and related residuals.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1983 to June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In his June 2014 substantive appeal, the Veteran indicated that he wanted a live videoconference hearing with the Board regarding this appeal.  In July 2015, he submitted a written and signed statement withdrawing his request for a Board hearing.  Thus, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran first experienced manifestations of his congenital heart disability, which is a disease and not a defect under VA regulations, during service. 

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran developed MRSA at the wound site of his open heart surgery due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA treatment; or an event not reasonably foreseeable.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a recurrent MRSA infection and related residuals are not met.  38 U.S.C.A. §§ 1151, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appeal Period

The Veteran previously filed claims seeking service connection for a heart disability in May 2007 and September 2008.  These claims were denied in rating decisions dated July 2008 and May 2009 respectively.  The Veteran was properly notified of these adverse determinations and he submitted new and material evidence within one year of each of the rating decisions.  As such, these previous denials did not become final and were still pending when the Veteran submitted the claim underlying the present appeal.  As such, a discussion of new and material evidence in order to reopen the claim is not necessary.  The appeal period begins on May 21, 2007, the date the RO received the Veteran's original claim.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

Principles of Service Connection & Service Aggravation

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Analysis - Service Connection for a Heart Disability

The Veteran has a current diagnosis of a heart disability.  His diagnoses include: ischemic heart disease; congenital anomaly of the right coronary artery; cardiomegaly; congenital heart disease; and congestive heart failure.  See May 2016 VHA Medical Opinion.  

However, some disabilities are not deemed diseases or injuries for VA purposes.  38 C.F.R. § 3.303(c).  However, under certain circumstances, service connection may be granted for such disorders if they are shown to have been aggravated during service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedent opinion, VA's General Counsel indicated that, for service connection purposes, there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect."  Congenital diseases may be service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  For VA purposes, a congenital defect is a static disability, whereas a congenital disease is capable of improving or deteriorating.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In addition, service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.  VAOPGCPREC 67-90. 

In this regard, the Board requested a VHA medical opinion in February 2016.  The Board asked the provider if the Veteran's heart condition was capable of improving or deteriorating.  The provider indicated that coronary anomalies such as the Veteran's were capable of deterioration.  As such, the Veteran's heart disability is a disease under VA regulations and may be subject to service connection.  

The Board notes that the evidence of record shows that the Veteran's heart disability was not noted at service entry or at service separation; however, the evidence shows that it clearly an unmistakably preexisted service because it is congenital.  As such, the Veteran may only be granted service connection for his heart disability if the evidence shows in-service aggravation of the condition. 

The Veteran sought treatment for shortness of breath with exertion numerous times while he was on active duty.  See, e.g., September 1986 service treatment record (STR); December 1986 STR; April 1987 STRs; May 1987 STRs, etc.  He was eventually diagnosed with mild chronic obstructive pulmonary disease (COPD).  Medical providers during service expressed doubt regarding the Veteran's mild COPD diagnosis.  For instance, an August 1987 STR states, "COPD very unlikely in this age group, asthma, CF [i.e., cardiac failure], [Alpha-1] antitrypsin deficiency more likely."  The Veteran was afforded a significant cardio-pulmonary workup, including a chest x-ray, an echocardiogram, an exercise stress test, and spirometry testing.  The tests were generally within normal limits, although a May 1987 spirometry test suggested mild COPD. At entry to service, he denied any symptoms of shortness of breath, but at separation he admitted such symptoms.  See December 1982 and May 1988 Reports of Medical History. 

Subsequent to service in January 2007, the Veteran reported that he had not been feeling well for approximately a year; he reported shortness of breath on exertion which he had been attributing to his service-connected mild COPD. Thereafter, he had a stress test which was not interpretable for ischemia because of his intermittent left bundle branch blockage, which had been diagnosed in 2003.  See December 2003 VA treatment records.  Also in January 2007, the Veteran had a myocardial perfusion study which revealed a congenital anomaly of the right coronary artery.  The anomaly was repaired in a June 2007 open heart procedure.  See June 2007 VA treatment notes.

In July 2011, the Veteran's VA cardiologist prepared a letter regarding the Veteran's heart condition.  In it, the provider stated that the Veteran's heart condition was congenital and that, although it was not diagnosed until 2007, the Veteran's in-service complaints of shortness of breath on exertion were likely exercise-induced ischemia.  The provider indicated that these in-service episodes were likely manifestations of the Veteran's later diagnosed congenital heart condition.  Likewise, the May 2016 VHA expert opined that it was unlikely the disability worsened during service, which the Board finds does not does clearly and unmistakably show that his heart disability both existed prior to service and was not aggravated by service.  Thus, service connection is warranted.

Laws & Regulations - Compensation under 38 U.S.C.A. § 1151
 
A veteran may be awarded compensation for additional disability, not the result of his or her willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Analysis - Compensation under 38 U.S.C.A. § 1151

The Veteran had open heart surgery to correct a congenital anomaly of the right coronary artery in June 2007 at a VA facility.  The operation report reflects that the Veteran's surgeon discussed in detail the risks of the procedure, which included death, myocardial infarction, need for emergent coronary artery bypass graft, stroke, bleeding, reoperation, prolonged ICU hospital/rehab stay, injury to adjacent structures, sternal dehiscence (sternal wound infection), or organ system failure.  The Veteran gave his informed consent to have the procedure. 

The operation report further notes that the Veteran's post-procedure cardiac function appeared excellent.  The sternum was closed with atrial and ventricular pacing wires in the standard fashion including three double wires in the mid-sternum.  He was subsequently taken to the intensive care unit without incident. 

July 2007 VA treatment notes reflect that the Veteran was discharged approximately five days after the procedure but was readmitted five days after discharge for chest and back pain.  This was subsequently diagnosed as due to a MRSA and staph aureus infection in the sternal wound and he was started on six-week course of antibiotic treatment.  In September 2007 after completing the round of antibiotics, the Veteran retuned to the hospital for another sternal wound infection.  A September 2007 VA treatment note reflects the chest wound was reopened for cleaning and treatment and afterwards the sternal wires were visible.  He was treated with another six week round of antibiotics.  A mid-November 2007 VA treatment note reflects the Veteran presented with some purulent drainage from the sternal wound site.  The provider indicated that the sternal wires were felt at the base of the wound and stated that the sternal wires may need to be removed in order for the wound to heal; the Veteran was asked to return for follow-up in two weeks.  In late November 2007, the Veteran returned to the hospital again with a wound infection.  He was admitted and the pacer wires remaining from his June 2007 open heart surgery were removed in early December 2007.  Although the date is unclear, the Veteran's xiphoid process became infected due to the MRSA during the period from June to December 2007 and was removed.  After the December 2007 procedure, he was again treated with a six-week round of antibiotics.  There were no further bouts of MRSA. 

In a January 2008 statement in support of his § 1151 claim, the Veteran indicated that he had spent a total of 32 days in the hospital since June 2007 due to his heart procedure and the MRSA complications and he expected to be hospitalized an additional three to four days.

In May 2010 the Veteran received a VA examination for his heart disability and his section 1151 claim.  The examiner stated that the Veteran's disability was aggravated by the surgical treatment in that he had a prolonged recovery due to infection of the sternal wound and temporary pacemaker wires with a significant decline in his left ventricular function.  The examiner further noted, however, that wound infection was an infrequent but known complication of cardiac surgery and did not indicate carelessness, negligence, lack of skill or error in judgment. 

In February 2016, the Board referred the issue for a VHA medical opinion.  The provider reviewed the Veteran's medical records and stated that the post-operative infection was unlikely due to careless, negligence, or error in judgment.  He also stated, "wound infection can be a complication of any surgical procedure and was not likely due to any particular issue of negligence (based on the chart review)."  The VHA provider noted that the Veteran signed the informed consent discussing the risks and benefits of the procedure and one of the risks stated was infection. 

After review of the evidence, the Board finds that service connection is not warranted for recurrent MRSA infection residuals under 38 U.S.C.A. § 1151.  Initially, the Board notes that the evidence suggests that an additional disability may have onset as a result of the heart surgery performed by VA, namely the development of recurrent MRSA infections at the incision site, removal of the xiphoid process, and residual sternotomy scar.  The Board acknowledges that the Veteran was admitted for treatment for MRSA infection of the sternal wound several times between July and December 2007.  Following the removal of the pace wires in December 2007 and the additional six-week antibiotic treatment, there was no recurrence of MRSA.  In addition, the evidence does not suggest that either the recurrent MRSA infections (which caused the xiphoid process infection and removal) or the residual scar were the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  Rather, the evidence establishes that these were reasonably foreseeable events.  More specifically, while acknowledging that the infections were the result of the June 2007 heart surgery, the May 2010 VA examiner and the May 2016 VHA provider stated that this was a reasonably foreseeable event as this type of infection is not an uncommon complication from surgery.  Both the May 2010 examiner and the May 2016 VHA provider stated that these were reasonably foreseeable risks of the surgical procedure and not due to improper treatment by VA medical personnel, to include carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Both opinions are afforded high probative value. 

The Board acknowledges that the Veteran's representative has provided statistics regarding the hospital rate of surgery-acquired infection in California and at the VA.  See August 2016 informal hearing presentation (IHP).  The information provided in the IHP appears to reference general surgery infection as opposed to MRSA rates and it is unclear if the stated VA hospital rates of infection apply to VA hospitals nationwide, in California only, or to a specific set (or individual) facility.  Moreover, the Board notes that the representative did not provide any citations for the statistics provided nor discuss the statistics in the context of the Veteran's specific circumstances (presupposing the representative is competent to do so).  As such, the representative's assertions are afforded little probative weight.  By contrast, the May 2016 VHA opinion provider, a medical professional with specialized training and expertise, reviewed the Veteran's chart and found no evidence of negligence on the part of VA.  The VHA opinion is significantly probative as it reflects review of the Veteran's specific circumstances and application of specialized training and expertise.  In conclusion, the preponderance of the evidence shows that service connection is not warranted for recurrent MRSA infection residuals under 38 U.S.C.A. § 1151.  


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, service connection for a heart disability is granted effective May 21, 2007. 

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for recurrent Methicillin-resistant Staphylococcus aureus (MRSA) infection and related residuals is denied. 




____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


